      Case: 1:19-cr-00775-PAG Doc #: 78 Filed: 05/11/20 1 of 3. PageID #: 502




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                     :        CASE NO: 1:19CR775
                                              :
                        Plaintiff,            :       JUDGE PATRICIA A. GAUGHAN
                                              :
       v.                                     :
                                              :
                                              :
STEPHEN BELLIPARIO, et al.,                   :       CRIMINAL PRETRIAL ORDER
                                              :
                        Defendant(s).         :
                                              :


             Pretrial was held on 5/11/20     . Trial of this matter is scheduled to commence on

11/10/20 at 9:00 a.m.      in Court Room 19B, United States Court House. Final Pretrial is set for

9/21/20 at 11:00 a.m.

       It is the responsibility of counsel to notify the Court in writing immediately of any failure to

provide discovery material. The Court will not continue a scheduled trial because of a failure to

provide discovery if this requirement has not been complied with.

MOTIONS

       Pretrial motions, including motions to suppress, shall be filed on or before 8/31/20 . Briefs

In Opposition shall be filed on or before 9/07/20 . Suppression Hearing will be held on the date

of the Final Pretrial. It is expected that every motion filed will be supported by a substantial

foundation and that such foundation will be explicitly stated in the motion.




                                                  1
      Case: 1:19-cr-00775-PAG Doc #: 78 Filed: 05/11/20 2 of 3. PageID #: 503


TRIAL BRIEFS

       The following must be included in a trial brief which is to be submitted to the Court not later

than 4:00 p.m., two working days prior to the final pretrial:

       1.      Stipulations signed by all counsel and the defendant.

       2.      A joint set of jury instructions identifying the following:

                  a) instructions agreed upon by all counsel with supporting legal authority; and

                  b) instructions in dispute with the party proposing the instruction stating
                      supporting reasons and legal authority, and the party objecting to the
                     instructions stating supporting reasons and legal authority.

No proposed jury instruction will be considered by the Court unless it has been submitted in
compliance with these provisions, except that request for instructions that could not reasonably have
been anticipated may be submitted during trial.

Counsel must also provide one agreed upon jury instructions to the Court on a cd rom. The Court
is equipped with Microsoft Word. When submitting the cd rom to the Court, counsel are advised
to alert the security guard and avoid the x-ray machine to avoid accidental erasure.

               The Court intends to adhere as closely as possible to pattern criminal jury
               instructions issued by the Sixth Circuit and the Federal Judicial Center.

       3.      A list of voir dire questions. The Court will conduct initial voir dire of the panel and
               of individual panel members. The Court will thereafter allow one counsel for each
               party to question briefly individual panel members on relevant issues not addressed
               by the Court.

       4.      Counsel for the parties are directed to submit to the Court appropriate
               memoranda, with citations to legal authority, in support of
               evidentiary questions and any other legal issues which may
               reasonably be anticipated to arise at trial.

       5.      Counsel for the parties are directed to submit to the Court an estimate of the
               length of trial.

       6.      Exhibits shall be marked before trial with exhibit stickers, which are available at the
               Clerk’s office on request. The plaintiff shall mark exhibits with numbers and
               defendants shall mark exhibits with letters. If there are multiple parties, the parties
               last name should precede the number or letter (i.e., “Smith-1" or “Green-A”). If the
               parties have a joint exhibit it shall be marked as “Jt. Ex. 1" or Jt. Ex. 2" etc. If the
               defendant has more than 26 exhibits, double letters shall be used (i.e., AA, BB, CC,
               etc).

               The Court recommends that counsel place all exhibit sets in three-ring looseleaf

                                                  2
    Case: 1:19-cr-00775-PAG Doc #: 78 Filed: 05/11/20 3 of 3. PageID #: 504



            binders/notebooks, with appropriately marked divider tabs and a table of contents at
            the front.




      IT IS SO ORDERED.

                                                   /s/ Patricia A. Gaughan
                                                  PATRICIA A. GAUGHAN
                                                  UNITED STATES DISTRICT COURT
                                                  CHIEF JUDGE
DATED: 5/11/20




                                             3
